DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.

 3.	Claims 11-18 are pending.
	Claims 1-4 have been cancelled.
	Claims 11 and 12 have been amended.
	Claims 11-18 are examined on the merits with species, (ectodomain/targeting molecules): LFA-1; CD3; CD45; CD28 and scFv(s).

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 11-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suri et al., US 2020/0101142 A1 (effectively filed June 12, 2017) is withdrawn in light of the amendment to independent claim 12, see In the Claims submitted July 21, 2022 and corresponding Remarks, page 5. Claims 1-4 have been cancelled.

6.	The rejection of claim(s) 11-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pule, Martin et al., US 10,604,570 B2 (effectively filed February 4, 2016) is withdrawn in light of the amendment to independent claim 12, see In the Claims submitted July 21, 2022 and corresponding Remarks, page 5. Claims 1-4 have been cancelled.
New Grounds of Objection
Claim Objections
7.	Claim 12 is objected to because of the following informality:  on line 8 of the claim the modified protein acronym, MP should be cited with a plural designation, “MPs” as it reads on two modified proteins as cited in part (b) of claim 12, line 10.  
Correction is required.



New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
	Applicant has amended claims 11 and 12 to include the new underlined limitations,
11. (Currently Amended) A hyperspecific Modified Protein (MP) system comprising:
	a cell; and
	three or more different types of MPs, in which each MP has a ratio of an
ectodomain to a transmembrane region connecting the ectodomain and an endodomain to the endodomain of 1:1:1, expressed on or in the cell comprising at least two activation chimeric antigen receptors (CARs) and at least one inhibition CAR, or at least two inhibition CARs and at least one activation CAR, the three or more different types of MPs adapted to operate together in a balance based system.

12. (Currently Amended) A hyperspecific Modified Protein (MP) system comprising:
	a first MP comprising a first ectodomain connected to a first endodomain by a
first transmembrane region configured to span a first membrane of a first cell;
a second MP comprising a second ectodomain connected to a second endodomain by a second transmembrane region configured to span the first membrane of the first cell;
	a third MP comprising a third ectodomain connected to a third endodomain by a third transmembrane region configured to span the first membrane of the first cell; and 
wherein (a) either the first and the second MP are activation chimeric antigen
receptors (CARs) and the third MP is an inhibition CAR, or
	(b) wherein the first and second MPs are inhibition CARs and the third MP is an
activation CAR that collectively provide a balance based system.

	The Examiner has reviewed the entire disclosure, as well as the original claims and does not see support for the language in claim 11 reading on a ratio of the three regions, as well as the chimeric antigen receptor (CAR) comprising at least two inhibition CARs and at least one activation CAR and the three or more different types of MPs adapted to operate together in a balance based system. Likewise, there seems to be no support for the new language added to claim 12, wherein the first and second modified proteins (MPs) are activation CARs and the third MP is an inhibition CAR or the first and second MPs are inhibition CARs and the third MP is an activation CAR.  
	The only limiting language found throughout the Specification reads on “at least three ectodomains”; “at least three protein bases“; “at least three different types of MPs”; “at least three MPs” and “at least three CARs”, see sections 0021, 0022, 0032 and section 0043.  
It is of record Applicants describe a non-limiting example reading on two activation CARs are expressed on the same cell along with an inhibitory CAR, however the converse is not of record in the disclosure, see section 0037.
	Applicant has not pointed out where support can be found for these new limitations.  Applicant is requested to point out by page, paragraph and/or line, where support can be found for these amendments or delete the new matter. 















Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suri et al., US 2020/0101142 A1 (effectively filed June 12, 2017), and further in view of Fedorov et al. (Sci. Transl. Med. 5(215): 215ra72, 1-25, December 11, 2013, corresponds to IDS reference #5 submitted October 25, 2021).  Suri teaches chimeric antigen receptors (CARs) comprising “…an extracellular target moiety, a hinge,… transmembrane domain and an intracellular domain;”, see page 3, section 0022; unit 5 beginning on page 144.  There may be three or more CARs, which can include at least three ectodomains or targeting moieties, see page 5, section 0054; page 179, section 0298; and page 66, section 0183.
The three components, targeting moiety (also known as ectodomain), transmembrane domain and intracellular signaling domain (also known as the endodomain) may be constructed in a single fusion polypeptide, see page 179, section 0298.  This structure is recognized by the Examiner as a modified protein in a ratio of 1:1:1. More than one CAR fusion polypeptide may be present and there may be more than three or more CARs, see page 179, section 0298.
The extracellular target moiety reads on Applicants’ ectodomain, wherein “the extracellular target moiety of the CAR may be [a single chain Fv] scFv…”, see page 3, section 0023.  The scFV antibody is a targeting moiety that is capable of recognizing several different molecules including tumor specific antigens (TSAs), see page 146, sections 0267 and 0269-0279. 
The extracellular targeting domain is capable of binding numerous tumor specific antigens and joined through the hinge (also called space domain or spacer) and transmembrane regions to an intracellular signaling domain, see page 144, section 0259; and page 145, section 0271. “[T]he hinge and transmembrane domain of the CAR may be paired”, see page 3, section 0023.  “[H]inge [domains] may be present at the N terminus of the transmembrane domain” and “…separate the scFv [ectodomain/targeting domain] from the cell membrane in the CAR”, see page 178, section 0296; and page 207, section 0308.
The intracellular domain with co-stimulatory domains reads on Applicants’ endodomain.  This endodomain may have one of these activation and inhibitory molecules, as well as multiple molecules, such as CD28, CD45, CD3 (gamma, delta, epsilon), 4-1BB (CD137), CD27, OX40 (CD134), glucocorticoid-induced tumor necrosis factor receptor (GITR), CD30 and CD40, see page 3, sections 0022 and 0023; and page 163, section 0288.
	Suri does not explicitly teach the hyperspecific MP system comprising a cell with at least two activation CARs and at least one inhibition CAR or at least two inhibition CARs and at least one activation CAR, wherein the three or more different types of MPs operate together in a balanced based system.
However, Federov teaches CTLA-4- and PD-1-based inhibitory chimeric antigen receptors (iCARs), as well as an activation CAR, 19-28z, see abstract; and iCARs can inhibit…section beginning on page 5.   An iCAR and an activation CAR can be expressed together on cells, see iCARs can inhibit…section. It would have been obvious before the effective filing date to utilize the teachings of Suri to arrive at a hyperspecific MP system including a cell expressing or within a cell three or more different types of MPs, comprising at least two activation CARs and at least one inhibition CAR or at least two inhibition CARs and at least one activation CAR because both documents teach how to manufacture CARs with specific functions, i.e. mediate T cell responses for effective cancer treatment, see both documents, particularly Federov. It would have further been obvious before the effective filing date to utilize the teachings of Suri that immune cells such as T and NK cells can be engineered to express a CAR including multiple co-stimulatory domains, as well as more CARs, see Figures 13-18; section 5. Beginning on page 144; and page 163, section 0288. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Suri and Federov to engineer cells with the said distinct population of CARs in a balance based system in order to limit, modify, activate or inhibit a cascade of events or activities mediated by the activation CAR and/or inhibition CAR, which impact and/or influence immunotherapy responses, see both documents in their entireties, particularly Fedorov. 
12.	Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pule, Martin et al., US 10,604,570 B2 (effectively filed February 4, 2016), and further in view of Fedorov et al. (Sci. Transl. Med. 5(215): 215ra72, 1-25, December 11, 2013, corresponds to IDS reference #5 submitted October 25, 2021).  Pule teaches “…a chimeric antigen-receptor (CAR) signalling system comprising: (i) a targeting component comprising an antigen-binding domain, a transmembrane domain and a first heterodimerization domain; and (ii) an intracellular signalling component comprising a signalling domain and a second heterodimerization domain” expressed by a cell, see abstract; column 2, line 59-column 3, line 4; column 4, lines 60-62; and column 5, line 6.  This structure is recognized by the Examiner as a modified protein in a ratio of 1:1:1. 
Single chain variable fragments (scFv) are the most common form of a CAR and are able to “…recognize a target antigen, fused via a spacer and a trans-membrane domain to a signalling endodomain”, see column 1, lines 48-52; column 7, lines 49-64; column 11 lines 4-53.
	“The CAR signalling system may comprise multiple targeting components, each recognizing a different antigen”, see column 3, lines 14 and 15.  A single targeting component is able to heterodimerize with more than two signalling components, see column 3, lines 40-47.  The CAR system may comprise more than one targeting component, such as multiple targeting components with each recognizing a different antigen, see column 3, lines 14 and 15; column 13, lines, 20-47.  The signalling domain of Pule is the equivalent of the endodomain and a CAR signalling system may comprise a plurality of signalling components and signalling endodomains, see column 3, lines 20-39.  The signalling domain/endodomain of Pule contain the activation and/or inhibitory molecules, absent evidence to the contrary.  The disclosed plurality of signalling endodomains include at least one activation molecule and at least one inhibitory molecule, as well as at least three, see column 3, lines 14-67.  The endodomain may be CD3 zeta endodomain, CD28 endodomain and/or CD28 endodomain, see column 3, lines 20-28.
	Pule does not explicitly teach the hyperspecific MP comprises a cell with at least two activation CARs and at least one inhibition CAR or at least two inhibition CARs and at least one activation CAR, wherein the three or more different types of MPs operate together in a balanced based system.
However, Federov teaches CTLA-4- and PD-1-based inhibitory chimeric antigen receptors (iCARs), as well as an activation CAR, 19-28z, see abstract; and iCARs can inhibit…section beginning on page 5.   An iCAR and an activation CAR can be expressed together on cells, see iCARs can inhibit…section. It would have been obvious before the effective filing date to utilize the teachings of Pule to arrive at a hyperspecific MP system including a cell expressing or within a cell three or more different types of MPs, comprising at least two activation CARs and at least one inhibition CAR or at least two inhibition CARs and at least one activation CAR because both documents teach how to manufacture CARs with specific functions, i.e. mediate T cell responses for effective cancer treatment, see both documents, particularly Federov. It would have further been obvious before the effective filing date to utilize the teachings of Pule the CAR signalling system may be comprised or expressed by a cell including “…a plurality of different signalling molecules and different signalling domain(s)…on separate signally components” with each proximal to the membrane”, see column 4, lines 60-67; and Multiple…section beginning in column 15.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Pule and Federov to engineer cells with the said distinct population of CARs in a balance based system in order to limit, modify, activate or inhibit a cascade of events or activities mediated by the activation CAR and/or inhibition CAR that impact immunotherapy responses, see both documents in their entireties, particularly Fedorov. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached between 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



21 November 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643